          Case 2:20-cv-00294-SMJ    ECF No. 18   filed 02/03/21   PageID.80 Page 1 of 2




1                                                                              FILED IN THE
                                                                           U.S. DISTRICT COURT
                                                                     EASTERN DISTRICT OF WASHINGTON


2
                                                                      Feb 03, 2021
3                         UNITED STATES DISTRICT COURT                    SEAN F. MCAVOY, CLERK


                         EASTERN DISTRICT OF WASHINGTON
4
     STEVEN BELL,                                No. 2:20-cv-00294-SMJ
5
                                Plaintiff,
6                                                ORDER DISMISSING CASE
                   v.
7
     UHG I LLC and JTM CAPITAL
8    MANAGEMENT LLC,

9                               Defendants.

10

11           On February 2, 2021, the parties filed a stipulated dismissal, ECF No. 17.

12   Consistent with the parties’ agreement and Federal Rule of Civil Procedure 41(a),

13   IT IS HEREBY ORDERED:

14           1.    The parties’ Stipulation to Dismiss, ECF No. 17, is GRANTED.

15           2.    All claims are DISMISSED WITH PREJUDICE, with all parties to

16                 bear their own costs and attorneys’ fees.

17           3.    All pending motions are DENIED AS MOOT.

18           4.    All hearings and other deadlines are STRICKEN.

19   //

20   //




     ORDER DISMISSING CASE – 1
         Case 2:20-cv-00294-SMJ                             ECF No. 18               filed 02/03/21   PageID.81 Page 2 of 2




1                5.          The Clerk’s Office is directed to CLOSE this file.

2                IT IS SO ORDERED. The Clerk’s Office is directed to enter this Order and

3    provide copies to all counsel.

4                DATED this 3rd day of February 2021.

5
                                         _________________________
6                                        SALVADOR MENDOZA, JR.
                                         United States District Judge
7

8

9

10

11

12

13

14

15

16

17

18

19

20


     \\waed.circ9.dcn\Data\SMJ\Civil\2020\Bell v. UHG I LLC et al-0294\Stipulated Dismissal.docx


     ORDER DISMISSING CASE – 2
